Case 2:14-cv-01647-JS-SIL Document 249 Filed 02/26/19 Page 1 of 1 PageID #: 3550



UNITED STATES DISTRICT COURT                                         CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                         MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                              DATE: 2/26/2019
        U.S. MAGISTRATE JUDGE                                        TIME: 11:00 am

CASE: CV 14-1647 (JS) Zhang et al v. Wen Mei Inc. et al

TYPE OF CONFERENCE: STATUS/MOTION                            FTR: 11:42-11:50

APPEARANCES:
     For Plaintiff:    Aaron Schweitzer

       For Defendant: Carolyn Shields
                      William Yeung

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐      The court has adopted and So Ordered the joint proposed scheduling order [        ]
       submitted by the parties.

☐      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
       The action will be tried in accordance with the discretion and the trial calendar of the
       District Judge.

☒      Other: Status conference and motion hearing held. Defendants’ motion for sanctions, DE
       [247], is granted as follows: The 6th plaintiffs in the matter will appear for their
       depositions on 4/5/2019 and 4/12/19 at the office of Carolyn Shields, LLP at 9:30 am.
       The next status conference is set for 4/23/2019. The parties may submit a briefing
       schedule for the summary judgment and a pre-motion letter for Judge Seybert in lieu of
       appearing.

COURT APPEARANCES:
The following conference(s) will be held in courtroom 820 of the Central Islip courthouse:

          4/23/19 at 11:30 am               : Status conference


                                                     SO ORDERED

                                                     /s/Steven I. Locke
                                                     STEVEN I. LOCKE
                                                     United States Magistrate Judge
